TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00171-CV


                                  Juan Enriquez, Appellant

                                               v.

                              David Callender, M. D., Appellee




              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-16-005852-A, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on June 13, 2022. On July 18, this Court sent

a notice to appellant informing him that his brief was overdue and that a failure to file a

satisfactory response by July 28 would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: September 7, 2022